TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-01-00068-CR




                                Frank D. Crowley, Appellant

                                              v.

                                The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 50,399, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



PER CURIAM

              This is an appeal from a judgment of conviction for driving while intoxicated.

Sentence was imposed on October 24, 2000. There was a timely motion for new trial. The

deadline for perfecting appeal was therefore January 22, 2001. See Tex. R. App. P. 26.2(a)(2).

Notice of appeal was filed on January 26. No extension of time for filing notice of appeal was

requested. See Tex. R. App. P. 26.3. There is no indication that notice of appeal was properly

mailed to the district clerk within the time prescribed by rule 26.2(a). See Tex. R. App. P.

9.2(b). Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 28, 2001

Do Not Publish




                                                2